Judge Nicholas
concurring in the foregoing decision, added the following explanatory remarks.
It was intimated in my dissent, in the case of Wash vs. McBrayer, that a bona fide mortgage was not a sale or purchase of land, within the true intent and meaning of the third section of the act of 1824 ; but as, according *74to the construction given by a majority of the court tc that section, it does not preclude a recovery in the name mortgagor, there is no necessity for determining that question, or attempting to save a mortgage from the operation of that section. It is scarcely necessary to add, that though my opinion of the true construction of that section is unchanged, I now cheerfully acquiesce in the construction given to it, by a majority of the court, in Wash vs. McBrayer. It is for the legislature to determine, whether it will permit the evasions of the wholesome provisions of the first section, which that construction allows. It would subserve no good purpose to answer the new views now presented in support of that construction, or to adduce such additional arguments as have since suggested themselves in aid of those formerly urged by myself.